UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6527



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIEN K. DILKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-93-91)


Submitted:   June 21, 2001                    Decided:   July 3, 2001


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Julien K. Dilks, Appellant Pro Se. Thomas Linn Eckert, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Julien K. Dilks appeals the district court’s order denying his

petition for a writ of error coram nobis.     We have reviewed the

record and the district court’s opinion and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court.     United States v. Dilks, No. CR-93-91 (W.D. Va. Mar. 8,

2001).   We also decline to address the claims Dilks raises for the

first time on appeal because he failed to show exceptional circum-

stances.    Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(holding that issues raised for first time on appeal generally will

not be considered absent exceptional circumstances, such as plain

error or fundamental miscarriage of justice).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2